Citation Nr: 1640661	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a gastrointestinal disorder.

4. Entitlement to service connection for a hernia disorder.

5. Entitlement to service connection for pleural thickening.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from March 1984 to October 1996, with periods of service under both honorable and other than honorable conditions.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision that denied service connection for a bilateral knee disorder, low back disorder, gastrointestinal disorder, and hernia disorder and a February 2015 rating decision that denied service connection for pleural thickening, both by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015 the Board remanded the Veteran's claim for service connection for a bilateral knee disorder, low back disorder, gastrointestinal disorder and hernia disorder for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015 the Board remanded the Veteran's claim for service connection for a bilateral knee disorder, low back disorder, gastrointestinal disorder, and hernia disorder for further development.  Specifically, the VA was to obtain VA treatment records from May 2010 to present, request the Veteran identify relevant private treatment records and obtain those records, and associate any items scanned into VistA Imaging with the Veteran's claims file.

VA treatment records through February 2015 have been obtained.  Further, in April 2015 the VA sent the Veteran a letter requesting he identify all sources of treatment for his claimed disabilities and provide any releases necessary for VA to secure records of such treatment or evaluation, to include records from Stanford Hospital and any records of surgical consultation or hernia surgery.  The record does not reflect that the Veteran responded to that correspondence, and thus the VA was unable to proceed with obtaining any additional private treatment records.

With respect to records scanned into VistA Imaging, the Board noted that a November 2007 VA record indicates that fee basis documents were scanned into VistA Imaging.  The Board does not have access to VistA Imaging  The Board ordered that all items scanned into VistA Imaging be associated with the Veteran's claims file, and if requested records were not available, that fact be documented in the claims file and proper notification under 38 C.F.R § 3.159(e) be provided to the Veteran.  The file does not reflect any attempts to identify and associate with the file any documents scanned into VistA Imaging.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, a statement of the case is needed with respect to the issue of entitlement to service connection for pleural thickening.  In April 2015 the Veteran filed a notice of disagreement with the February 2015 rating decision denying service connection for pleural thickening (claimed as particles in lungs due to asbestos exposure).  However, no statement of the case (SOC) has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.


Accordingly, the case is REMANDED for the following action:

1. Ensure all relevant VA treatment records since February 2015 as well as all items scanned into VistA Imaging (including those identified in a November 2007 VA treatment record) are associated with the claims file.  

If any requested records are not available that fact must be clearly documented in the claims file and proper notification under 38 C.F.R § 3.159(e) should be provided to the Veteran.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

3. Send the Veteran a statement of the case concerning his claim for service connection for pleural thickening.  If, and only if, he submits a timely substantive appeal in response to the statement of the case, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




